DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 12, the claim recites the limitation “the zeolite.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vierheilig (US 2008/0202984) in view of McGuire (US 2015/0175899).
With respect to claims 1-5 and 7-14, Vierheilig discloses a metal trapping additive comprising calcium, boron, and magnesia-alumina (see Vierheilig, Abstract; and Examples 1 and 2).  The magnesia-alumina may be in the form of a mixed oxide and is a hydrotalcite or hydrotalcite-like material (see Vierheilig, Examples 1 and 2; and paragraph [0022]).  Calcium may be present as CaO in an amount of about 10 wt% (see Vierheilig, paragraph [0069]).  The additive may be used in conjunction with an FCC catalyst comprising zeolite (e.g., Y-type zeolite, ZSM-5, etc.) for the purpose of catalytic cracking a hydrocarbon feedstock (see Vierheilig, paragraph [0032]; and Example 3).  
Vierheilig does not explicitly disclose wherein the metal trapping additive additionally comprises boron.
However, in a similar composition useful in FCC processes, McGuire discloses the use of a boron oxide component in a range of 0.005 wt% to 20 wt% (see McGuire, Abstract; and paragraph [0025]), such component acting to inhibit the dehydrogenation activity of metallic feed contaminants such as nickel and vanadium, resulting in an reduction in coke and hydrogen gas byproducts during catalytic cracking of the hydrocarbon feedstock (see McGuire, paragraph [0053]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the additive of Vierheilig in order to incorporate a boron oxide component, such modification leading to the benefits noted by McGuire, namely reduced coke and hydrogen gas byproducts.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the additive of Vierheilig as described above because Vierheilig and McGuire are both directed to additive compositions useful in the catalytic cracking of hydrocarbon feedstocks.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vierheilig (US 2008/0202984) in view of McGuire (US 2015/0175899) and Eto (US 2022/0023836).
With respect to claim 6, see discussion supra at paragraph 9.  Eto explains that bulk density of FCC metals trapping additives are preferred to be in a range of 0.7 g/cc or more in order to avoid catalyst pulverization and loss (see Eto, paragraph [0067]).  Thus, the person having ordinary skill in the art would have been motivated to provide an additive having a bulk density of 0.7 g/cc or more in order to avoid catalyst pulverization and loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771